Title: To James Madison from William C. C. Claiborne, 14 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


14 April 1804, New Orleans. “The Federal paper containing an account of my letter of the 2nd of January and which I referred to in my last [not found] was forwarded to this City in great numbers; it occasioned for a day or two much talk, and many of the citizens expressed some discontent, at my representing the whole society (as was erroneously stated by the listener in the gallery) as involved in profound ignorance; but I can assure you Sir, that the letter is not now either talked of, or I believe thought of, and I am informed by many of my acquaintances that it has not in the least affected my popularity in Louisiana.
“I should regret the publication of my letter of the 2nd. of Jany. because it might tend to break off that friendly understanding which exists between myself and the Marquis De Casa Calvo, and Governor Folch of Pensacola, and which I conceive it good policy to preserve; if therefore there should exist no good reason for making the letter public, I hope it may be withholden. The information I gave was literally correct and such, as I thought it my duty to communicate, but I must confess, I did not calculate upon the publication of the letter at the time I wrote it. The old adage, that ‘the truth should not be told at all times’ applies on the present occasion.
“General Wilkinson will I believe leave this City in five or six days; he takes his passage on board the Ship Louisiana bound for New-York.
“General Wilkinson and myself have preserved a good understanding—nothing was wanting on my part to cultivate harmony with my colleague, and I was happy to find, that he also was sensible of the ill effects which might attend a difference between the Commissioners. How far the General may be my friend on his arrival at the Seat of Government I know not; but I am inclined to think, that from certain causes, it has been my misfortune, to excite in the breast of the General a jealousy, which may induce him to be unfriendly to my political welfare.

“I have heard that several additional companies of troops are ordered for Louisiana. Until the Government is organized, the presence of about four companies in New-Orleans may be advisable, but when this is done, I hope the army may be withdrawn to the frontier posts.
“Being uncertain how long I might remain in New-Orleans, but thinking it probable, that in any event I should be detained here until October or November next, I have sent for my family, and I promise myself the pleasure of seeing them in about three weeks.”
